PER CURIAM.
The Family Law Rules Committee of The Florida Bar (Rules Committee) has filed an out-of-cycle petition to amend Florida Family Law Rule of Procedure 12.200, Case Management and Pretrial Conferences, and Florida Family Law Rules of Procedure Form 12.902(e), Child Support Guidelines Worksheet. See Fla. R. Jud. Admin. 2.130(e). We have jurisdiction. See art. V, § 2(a), Fla. Const.
In 2001, the Florida Legislature enacted extensive revisions to the Florida Adoption Act, some of which require amendments to rule 12.200. See ch.2001-3, §§ 13, 16-17, 20, 31, Laws of Fla. (amending §§ 63.062, 63.087, 63.088, 63.097, and 63.212, Fla. Stat. (2001)). The Rules Committee filed the instant petition on an out-of-cycle basis because the statutory revisions became effective October 1, 2001. See ch.2001-3, § 41, Laws of Fla. The Rules Committee also proposes amendments to Florida Family Law Rules of Procedure Form 12.902(e) based on 2001 amendments to section 61.30(11), Florida Statutes. See ch.2001-158, § 16, Laws of Fla. Pursuant to Florida Rule of Judicial Administration 2.130(e), the proposed changes were submitted to the Board of Governors of The Florida Bar for its recommendation. The Board unanimously approved the proposed changes.
After reviewing the proposed amendments, we adopt the proposed changes to rule 12.200, Case Management and Pretrial Conferences, as submitted and set forth in Appendix A of this opinion. The new language is indicated by underscoring; deletions are indicated by struck-through type.
We adopt the proposed amendments to form 12.902(e), Child Support Guidelines Worksheet, with the modifications explained below. The current child support guidelines worksheet contains instructions, the guidelines chart, and directions within the form. Also, the current worksheet contains a nonlawyer section as required by rule 10-2.1 of the Rules Regulating the Florida Bar. The proposed form deleted these items. Without the instructions and guidelines chart, the form is not helpful to pro se litigants. Since adopting the family law rules and forms in 1995, this Court has consistently made an effort to assist pro se litigants in family law cases by eliminating as much complexity as possible and drafting family law forms with instructional commentary and appendices. See In re Family Law Rules of Procedure, 663 So.2d 1047, 1048 (Fla.1995). This Court has emphasized that revisions should simplify the family law process for pro se litigants through the development of common sense rules and forms, understandable by both lawyers and pro se litigants alike. See Amendments to the Fla. Family Law Rules, 713 So.2d 1, 2 (Fla.1998)(“Our goal must be to simplify the process. Otherwise, we deny many citizens meaningful and affordable access to the courts, particularly when so many of them are self-represented.”). Based on these principles, we modify the proposed form to include the instructions, guidelines chart, directions within the form, and non-*96lawyer section. We adopt the modified form as set forth in Appendix B of this opinion, engrossed and effective for immediate use. By approval of this form, we express no opinion as to its correctness or applicability, or on the substance of the new legislation.
Because the legislative revisions affecting rule 12.200 and form 12.902(e) are already in effect, the amendments to the rule and form shall become effective immediately. Although the amendments are effective immediately, interested parties shall have until July 29, 2002, in which to file comments regarding these amendments.
This opinion and the form discussed herein may be accessed and downloaded from this Court’s website at www. flcourts.org.
Our thanks to the Rules Committee for their insight and commitment to improving the Florida Family Law Rules of Procedure and forms.
It is so ordered.
WELLS, C.J., and SHAW, HARDING, ANSTEAD, PARIENTE, LEWIS, and QUINCE, JJ., concur.
APPENDIX A
RULE 12.200. CASE MANAGEMENT AND PRETRIAL CONFERENCES
(a) Case Management Conference.
(1)Family Law Proceedings, Generally. A case management conference may be ordered by the court at any time on the court’s initiative. A party may request a case management conference 30 days after service of a petition or complaint. At such a conference the court may:
(A) schedule or reschedule the service of motions, pleadings, and other papers;
(B) set or reset the time of trials, subject to rule 12.440;
(C) coordinate the progress of the action if complex litigation factors are present;
(D) limit, schedule, order, or expedite discovery;
(E) schedule disclosure of expert witnesses and the discovery of facts known and opinions held by such experts;
(F) schedule or hear motions related to admission or exclusion of evidence;
(G) pursue the possibilities of settlement;
(H) require filing of preliminary stipulations if issues can be narrowed;
(I) refer issues to a master for findings of fact, if consent is obtained as provided in rules 12.490 and 12.492 and if no significant history of domestic or repeat violence that would compromise the process is involved in the case;
(J) refer the parties to mediation if no significant history of domestic or repeat violence that would compromise the mediation process is involved in the case and consider allocation of expenses related to the referral; or refer the parties to counseling if no significant history of domestic or repeat violence that would compromise the process is involved in the case and consider allocation of expenses related to the referral;
(K) coordinate voluntary binding arbitration consistent with Florida law if no significant history of domestic or repeat violence that would compromise the process is involved in the case;
(L) appoint court experts and allocate the expenses for the appointments;
*97(M) refer the cause for a home study or psychological evaluation and allocate the initial expense for that study;
(N) appoint an attorney or guardian ad litem for a minor child or children if required and allocate the expense of the appointment; and
(O) schedule other conferences or determine other matters that may aid in the disposition of the action.
(2)Adoption Proceedings. A case management conference shall be ordered by the court within 60 days of the filing of a petition when
(A) there is a request for a waiver of consent to an adoptiona termination of parental rights by those persons required to consent by section 63.062, Florida Statutes;
(B) notice of the hearing on the petition to adeptterminate parental rights pending adoption is not being afforded a person whose consent is required but who has not consented;
(C) there is an objection to venue, which was made after the waiver of venue was signed;
(CD) an intermediary, attorney, or agency is seeking feeser, costs, or other expenses in excess of those provided under sections 63.097 or 63.212(45), Florida Statutes;
(DE) an affidavit of diligent search and inquiry is filed in lieu of personal sendee under section 63.088(4), Florida Statutes; or
(EF) the court is otherwise aware that any person having standing objects to the adoptiontermination of parental rights pending adoption.
(b) Pretrial Conference. After the action is at issue the court itself may or shall on the timely motion of any party require the parties to appear for a conference to consider and determine:
(1) proposed stipulations and the simplification of the issues;
(2) the necessity or desirability of amendments to the pleadings;
(3) the possibility of obtaining admissions of fact and of documents that will avoid unnecessary proof;
(4) the limitation of the number of expert witnesses; and
(5) any matters permitted under subdivision (a) of this rule.
(c) Notice. Reasonable notice shall be given for a ease management conference, and 20 days’ notice shall be given for a pretrial conference. On failure of a party to attend a conference, the court may dismiss the action, strike the pleadings, limit proof or witnesses, or take any other appropriate action. Any documents that the court requires for any conference shall be specified in the order. Orders setting pretrial conferences shall be uniform throughout the territorial jurisdiction of the court.
(d) Case Management and Pretrial Order. The court shall make an order reciting the action taken at a conference and any stipulations made. The order shall control the subsequent course of the action unless modified to prevent injustice.
Commentary
1995 Adoption. This rule addresses issues raised by decisions such as Drains v. Drains, 627 So.2d 505 (Fla. 2d DCA 1993); Wrona v. Wrona, 592 So.2d 694 (Fla. 2d DCA 1991); and Katz v. Katz, 505 So.2d 25 (Fla. 4th DCA 1987), regarding the cost of marital litigation. This rule provides an orderly method for the just, speedy, and inexpensive determination of issues and promotes amicable resolution of disputes.
This rule replaces and substantially expands Florida Rule of Civil Procedure *981.200 as it pertained to family law matters. Under this rule, a court may convene a case management conference at any time and a party may request a case management conference 30 days after service of a petition or complaint. The court may consider the following additional items at the conference: motions related to admission or exclusion of evidence, referral of issues to a master if consent is obtained pursuant to the rules, referral of the parties to mediation, referral of the parties to counseling, coordination of voluntary binding arbitration, appointment of court experts, referral of the cause for a home study psychological evaluation, and appointment of an attorney or guardian ad litem for a minor child.
Committee Note
1997 Amendment. In In re Adoption of Baby E.A.W., 658 So.2d 961 (Fla.1995), and other cases involving protracted adoption litigation, it becomes clear that the earlier the issue of notice is decided by the court, the earlier the balance of the issues can be litigated. Because both parents’ constitutional standing and guarantees of due process require notice and an opportunity to be heard, this rule amendment will help solve the problems of adoption litigation lasting until a child’s third, fourth, or even fifth birthday. Furthermore, this rule will encourage both parents to be more candid with intermediaries and attorneys involved in the adoption process.
In E.A.W., 658 So.2d at 979, Justice Kogan, concurring in part and dissenting in part, stated: “I personally urge the Family Law Rules Committee ... to study possible methods of expediting review of disputes between biological and adoptive parents.” This rule expedites resolution of preliminary matters concerning due process in difficult adoption disputes. This rule also mandates early consideration of the child’s rights to due process at early stages of adoption litigation.
Noncompliance with subdivision (a)(2) of this rule shall not invalidate an otherwise valid adoption.
APPENDIX B
INSTRUCTIONS FOR FLORIDA FAMILY LAW RULES OF PROCEDURE FORM 12.902(e), CHILD SUPPORT GUIDELINES WORKSHEET
When should this form be used?
You should complete this worksheet if child support is being requested in your case. If you know the income of the other party, this worksheet should accompany your financial affidavit. If you do not know the other party’s income, this form must be completed after the other party files his or her financial affidavit, and serves a copy on you.
This form should be typed or printed in black ink. You should file the original with the clerk of the circuit court in the county where your case is filed and keep a copy for your records.
What should I do next?
A copy of this form must be mailed or hand delivered to the other party in your case, if it is not served on him or her with your initial papers.
Where can I look for more information?
Before proceeding, you should read “General Information for Self Represented Litigants” found at the beginning of these forms. The words that are in “bold underline ” in these instructions are defined there. For further information, see section 61.30, Florida Statutes.
*99Special notes ...
If this is a domestic violence case and you want to keep your address confidential for safety reasons, do not enter the address, telephone, and fax information at the bottom of this form. Instead, file Petitioner’s Request for Confidential Filing of Address, Florida Supreme Court Approved Family Law Form 12.980(i).
jl
The chart below contains the guideline amounts that you should use when calculating child support. This amount is based on the number of children and the combined income of the parents, and it is divided between the parents in direct proportion to their income or earning capacity. From time to time, some of the amounts in the child support guidelines chart will change. Be sure you have the most recent version of the chart before using it.
Because the guidelines are based on monthly amounts, it may be necessary to convert some income and expense figures from other frequencies to monthly. You should do this as follows:
If payment is twice per month Payment amount 2 = Monthly amount
If payment is every two weeks Payment amount x 26 Yearly amount 4- 12 Yearly amount due Monthly amount
If payment is weekly Weekly amount x 62 Yearly amount -r 12 Yearly amount due Monthly amount
If you or the other parent request that the court award an amount that is different than the guideline amount, you must also complete and attach a Motion to Deviate from Child Support Guidelines, Florida Supreme Court Approved Family Law Form 12.943.
Remember, a person who is NOT an attorney is called a nonlawyer. If a nonlawyer helps you fill out these forms, that person must give you a copy of a Disclosure from Nonlawyer, Florida Family Law Rules of Procedure Form 12.900(a), before he or she helps you. A nonlawyer helping you fill out these forms also must put his or her name, address, and telephone number on the bottom of the last page of every form he or she helps you complete.
CHILD SUPPORT GUIDELINES CHART
Combined Monthly Available Income One Child Two Children Three Children Four Children Five Children Six Children
650.00 74 75 75 76 77 78
700.00 119 120 121 123 124 125
750.00 164 166 167 169 171 173
800.00 190 211 213 216 218 220
850.00 202 257 259 262 265 268
900.00 213 302 305 309 312 315
950.00 224 347 351 355 359 363
1000.00 235 365 397 402 406 410
1050.00 246 382 443 448 453 458
1100.00 258 400 489 495 500 505
1150.00 269 417 522 541 547 553
1200.00 280 435 544 588 594 600
1250.00 290 451 565 634 641 648
*1001300.00 300 467 584 659 688 695
1350.00 310 482 603 681 735 743
1400.00 320 498 623 702 765 790
1450.00 330 513 642 724 789 838
1500.00 340 529 662 746 813 869
1550.00 350 544 681 768 836 895
1600.00 360 560 701 790 860 920
1650.00 370 575 720 812 884 945
1700.00 380 591 740 833 907 971
1750.00 390 606 759 855 931 996
1800.00 400 622 779 877 955 1022
1850.00 410 638 798 900 979 1048
1900.00 421 654 818 923 1004 1074
1950.00 431 670 839 946 1029 1101
2000.00 442 686 859 968 1054 1128
2050.00 452 702 879 991 1079 1154
2100.00 463 718 899 1014 1104 1181
2150.00 473 734 919 1037 1129 1207
2200.00 484 751 940 1060 1154 1234
2250.00 494 767 960 1082 1179 1261
2300.00 505 783 980 1105 1204 1287
2350.00 515 799 1000 1128 1229 1314
2400.00 526 815 1020 1151 1254 1340
2450.00 536 831 1041 1174 1279 1367
2500.00 547 '847 1061 1196 1304 1394
2550.00 557 864 1081 1219 1329 1420
2600.00 568 880 1101 1242 1354 1447
2650.00 578 896 1121 1265 1379 1473
2700.00 588 912 1141 1287 1403 1500
2750.00 597 927 1160 1308 1426 1524
2800.00 607 941 -1178 1328 1448 1549
2850.00 616 956 1197 1349 1471 1573
2900.00 626 971 1215 1370 1494 1598
2950.00 635 986 1234 1391 1517 1622
3000.00 644 1001 1252 1412 1540 1647
3050.00 654 1016 1271 1433 1563 1671
3100.00 663 1031 1289 1453 1586 1695
3150.00 673 1045 1308 1474 1608 1720
3200.00 682 1060 1327 1495 1631 1744
3250.00 691 1075 1345 1516 1654 1769
3300.00 701 1090 1364 1537 1677 1793
3350.00 710 1105 1382 1558 1700 1818
3400.00 720 1120 1401 1579 1723 1842
3450.00 729 1135 1419 1599 1745 1867
3500.00 738 1149 1438 1620 1768 1891
3550.00 748 1164 1456 1641 1791 1915
3600.00 757 1179 1475 1662 1814 1940
3650.00 767 1194 1493 1683 1837 1964
3700.00 776 1208 1503 1702 1857 1987
3750.00 784 1221 1520 1721 1878 2009
3800.00 793 1234 1536 1740 1899 2031
3850.00 802 1248 1553 1759 1920 2053
3900.00 811 1261 1570 1778 1940 2075
3950.00 819 1275 1587 1797 1961 2097
4000.00 828 1288 1603 1816 1982 2119
*1014050.00 837 1302 1620 1835 2002 2141
4100.00 846 1315 1637 1854 2023 2163
4150.00 854 1329 1654 1873 2044 2185
4200.00 863 1342 1670 1892 2064 2207
4250.00 872 1355 1687 1911 2085 2229
4300.00 881 1369 1704 1930 2106 2251
4350.00 889 1382 1721 1949 2127 2273
4400.00 898 1396 1737 1968 2147 2295
4450.00 907 1409 1754 1987 . 2168 2317
4500.00 916 1423 1771 2006 2189 2339
4550.00 924 1436 1788 2024 2209 2361
4600.00 933 1450 1804 2043 2230 2384
4650.00 942 1463 1821 2062 2251 2406
4700.00 951 1477 1838 2081 2271 2428
4750.00 959 1490 1855 2100 „ 2292 2450
4800.00 968 1503 1871 2119 2313 2472
4850.00 977 1517 1888 2138 .2334 2494
4900.00 986 1530 1905 2157 2354 2516
4950.00 993 1542 1927 2174 2372 2535
5000.00 1000 1551 1939 2188 2387 2551
5050.00 1006 1561 1952 2202 2402 2567
5100.00 1013 1571 1964 2215 2417 2583
5150.00 1019 1580 1976 2432 2599
5200.00 1025 1590 1988 2243 2447 2615
5250.00 1032 1599 2000 2256 2462 2631
5300.00 1038 1609 2012 2270 2477 2647
5350.00 1045 1619 2024 2283 2492 2663
5400.00 1051 1628 2037 2297 2507 2679
5450.00 1057 1638 2049 2311 2522 2695
5500.00 1064 1647 2061 2324 2537 2711
5550.00 1070 1657 2073 2338 2552 2727
5600.00 1077 1667 2085 2352 2567 2743
5650.00 1083 1676 2097 2365 2582 2759
5700.00 1089 1686 2109 2379 2597 2775
5750.00 1096 1695 2122 2393 2612 2791
5800.00 1102 1705 2134 2406 2627 2807
5850.00 1107 1713 2144 2418 2639 2820
5900.00 1111 1721 2155 2429 2651
5950.00 1116 1729 2165 2440 2847
6000.00 1121 1737 2175 2451 2676 2860
6050.00 1126 1746 2185 2462 2688 2874
6100.00 1131 1754 2196 2473 2700 2887
6150.00 1136 1762 2206 2484 2712 2900
6200.00 1141 1770 2216 2495 2724 2914
6250.00 1145 1778 2227 2506 2737 2927
6300.00 1150 1786 2237 2517 2749 2941
6350.00 1155 1795 2247 2529 2761 2954
6400.00 1160 1803 2258 2540 2773 2967
6450.00 1165 1811 2268 2551 2785 2981
6500.00 1170 1819 2278 2562 2798 2994
6550.00 1175 1827 2288 2573 2810 3008
6600.00 1179 1835 2299 2584 2822 3021
6650.00 1184 1843 2309 2595 2834 3034
6700.00 1189 1850 2317 2604 2845 3045
6750.00 1193 1856 2325 2613 2854 3055
*1026800.00 1196 1862 2332 2621 2863 3064
6850.00 1200 1868 2340 2630 2872 3074
6900.00 1204 1873 2347 2639 2882 3084
6950.00 1208 1879 2355 2647 2891 3094
7000.00 1212 1885 2362 2656 2900 3103
7050.00 1216 1891 2370 2664 2909 3113
7100.00 1220 1897 2378 2673 2919 3123
7150.00 1224 1903 2385 2681 2928 3133
7200.00 1228 1909 2393 2690 2937 3142
7250.00 1232 1915 2400 2698 2946 3152
7300.00 1235 1921 2408 2707 2956 3162
7350.00 1239 1927 2415 2716 2965 3172
7400.00 1243 1933 2423 2724 2974 3181
7450.00 1247 1939 2430 2733 2983 3191
7500.00 1251, 1945 2438 2741 2993 3201
7550.00 1255 1951 2446 2750 3002 3211
7600.00 1259 1957 2453 2758 3011 3220
7650.00 1263 1963 2461 2767 3020 3230
7700.00 1267 1969 2468 2775 3030 3240
7750.00 1271 1975 2476 2784 3039 3250
7800.00 1274 1981 2483 2792 3048 3259
7850.00 1278 1987 2491 2801 3057 3269
7900.00 1282 1992 2498 2810 3067 3279
7950.00 1286 1998 2506 2818 3076 3289
8000.00 1290 2004 2513 2827 3085 3298
8050.00 1294 2010 2521 2835 3094 3308
8100.00 1298 2016 2529 2844 3104 3318
8150.00 1302 2022 2536 2852 3113 3328
8200.00 1306 2028 2544 2861 3122 3337
8250.00 1310 2034 2551 2869 3131 3347
8300.00 1313 2040 2559 2878 3141 3357
8350.00 1317 2046 2566 2887 3150 3367
8400.00 1321 2052 2574 2895 3159 3376
8450.00 1325 2058 2581 2904 3168 3386
8500.00 1329 2064 2589 2912 3178 3396
8550.00 1333 2070 2597 2921 3187 3406
8600.00 1337 2076 2604 2929 3196 3415
8650.00 1341 2082 2612 2938 3205 3425
8700.00 1345 2088 2619 2946 3215 3435
8750.00 1349 2094 2627 2955 3224 3445
8800.00 1352 2100 2634 2963 3233 3454
8850.00 1356 2106 2642 2972 3242 3464
8900.00 1360 2111 2649 2981 3252 3474
8950.00 1364 2117 2657 2989 3261 3484
9000.00 ■ 1368 2123 2664 2998 3270 3493
9050.00 1372 2129 2672 3006 3279 3503
9100.00 1376 2135 2680 3015 3289 3513
9150.00 1380 2141 2687 3023 3298 3523
9200.00 1384 2147 2695 3032 3307 3532
9250.00 1388 2153 2702 3040 3316 3542
9300.00 1391 2159 2710 3049 3326 3552
9350.00 1395 2165 2717 3058 3335 3562
9400.00 1399 2171 2725 3066 3344 3571
9450.00 1403 2177 2732 3075 3353 3581
9500.00 1407 2183 2740 3083 3363 3591
*1039550.00 1411 2189 2748 3092 3372 3601
9600.00 1415 2195 2755 3100 3381 3610
9650.00 1419 2201 2763 3109 3390 3620
9700.00 1422 2206 2767 3115 3628
9750.00 1425 2210 2772 3121 3402 3634
9800.00 1427 2213 2776 3126 3408 3641
9850.00 1430 2217 2781 3132 3414 3647
9900.00 1432 2221 2786 3137 3420 3653
9950.00 1435 2225 2791 3143 3426 3659
10000.00 1437 2228 '2795 3148 3432 3666
IN THE CIRCUIT COURT OF THE. . JUDICIAL CIRCUIT,
IN AND FOR. _ COUNTY, FLORIDA
Case No.:
Division: _
Petitioner,
and
Respondent.
NOTICE OF FILING CHILD SUPPORT GUIDELINES WORKSHEET
PLEASE TAKE NOTICE, that {name}_, is filing his/her Child Support Guidelines Worksheet attached and labeled Exhibit 1.
CERTIFICATE OF SERVICE
I certify that a copy of this Notice of Filing with the Child Support Guidelines Worksheet was [/ one only] ( ) mailed ( ) faxed and mailed ( ) hand delivered to the person(s) listed below on {date}_
Other party or his/her attorney:
Name: __
Address: _!_
City, State, Zip: _
Fax Number: _
Date: _
Signature of Party
Printed Name: _
Address: _
City, State, Zip: _
Telephone Number: _
Fax Number: _
*104[[Image here]]
*105[[Image here]]